DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
 
Status of Claims
The status of the claims as filed in the reply dated 3/15/2021 are as follows: 
Claims 1-8, 10-17, and 19-21 are pending;
Claims 9, 18, 22 and 23 are cancelled by the applicant;
Claims 7, 8, 10, 11, and 19-21 are withdrawn from consideration;
Claims 1-6 and 12-17 are being examined.

Drawings
The drawings were received on 3/15/2021.  These drawings are not accepted.
The drawings filed 3/15/2021 introduce new matter.  Specifically, Figure 4 comprises numerous new components that were not present in the previous Figure 4.  For example, dual pump system, dual storage tanks, check valves, temperature sensors, section divided separation .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
Single intermediate space divided into building-envelope sections (Claim 1, 14; Figure 4 is a cutaway with an incomplete illustration of the sections, wherein it is not clear if the portions of 27 connect with one another);
One shell divided into building-envelope sections (Claim 1, 14; Figure 4 is a cutaway with an incomplete illustration of the sections, wherein it is not clear if the portions of 27 connect with one another);
Two shells divided into building-envelope sections (Claim 1, 14; Figure 4 is a cutaway with an incomplete illustration of the sections, wherein it is not clear if the portions of 27 connect with one another);
Conduit system of the pipe conduits in at least one of the at least two shells (Claim 5);

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Due to the numerous drawing changes since the original filing of the drawings, the applicant is requested to submit a full set of all drawings so that all changes, additions, and deletions are captured and recorded properly.

Specification
The amendment filed 3/15/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not The amendment broadens the scope of the reservoir and pump from being only liquid to being fluid and/or a combination gas/liquid system with valves.  This change constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 recites “a conduit system of the pipe conduits in at least one of the at least two shells”.  However, the original disclosure recites the pipe conduits as being external to the two shells for connection to internal passages in the shell.  Therefore, the recitation of the conduit system in the shell is new matter.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4-6, and 12-17, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teeter (US3897820, as previously cited) in view of Pinnerup (US2002/0059841, as previously cited) in view of Haber (US4246733).
Re Claim 1. Teeter teaches a building envelope for a building wall, floor, or roof of a building (Figures 1-4), the building envelope comprising: 
at least two shells (22, 32) spaced apart from one another which enclose an intermediate space (space between 22 and 32) sealed against an interior and exterior (22 is weatherproof and 32 is fluid tight) of the building (Figures 1-4; Column 2 lines 7-25), 
the intermediate space is filled up with a porous, open-celled support material (24) which is bound by tension and pressure to the shells, wherein a pore size of the porous, open-celled 
pipe conduits (74, 61, 59; 60, 62, 75) for controlled supply and removal of a fluid into or out of the intermediate space for at least one of increasing, holding or decreasing heat transition through the building envelope or affecting heat transport into or out of the building envelope (Figures 1-4; Column 3 lines 21-35, Column 4 lines 18-54),
wherein the pipe conduits are connected to fluid conduits (44) that are on the porous, open-celled support material (Figures 1-4; The space 44 is a conduit for fluid flow, wherein 44 is on the insulation 24; Column 3 lines 21-35, Column 4 lines 18-54);
wherein the intermediate space is divided into building-envelope sections with which are attached pipe conduits for management of a respective heat transition (Figure 1 illustrates multiple distinct sections), and 
where the building-envelope sections are separated from one another in fluid-tight manner (Figures 1-4; Column 3 lines 21-35, Column 4 lines 18-54),  
wherein the single intermediate space is configured to at least one of increasing, holding or decreasing heat transition through the building envelope or affecting heat transport into or out of the building envelope by at least one of section-selective supply and removal, different physical states, or various physical phases of the fluid, to provide temperature control for the interior of the building (Figures 1-4; Column 3 lines 21-35, Column 4 lines 18-54); and 

Teeter fails to specifically teach separately attached controllable fluid conduits for section-selective management of a respective heat transition and the separately controllable fluid conduits are configured for section-selective control of heat transport into or out of each of the building envelope sections.  Teeter teaches insulation on the fluid conduit (Figure 4) but fails to specifically teach the fluid conduits are recess in the porous open-celled support material.
However, Pinnerup teaches multiple fluid circuits (2, 3, 4) that are each separately attached controllable means (9, 10, 11) for fluid supply (via inlet distributor 5) and removal (via outlet distributor 7) for section-selective management (via control unit 12) of a respective heat transition and the separately controllable means for independent (via parallel fluid paths and control valves 9, 10, 11) fluid supply and removal are configured for section-selective control of heat transport into or out of each of the building envelope sections (Figure 1; Paragraphs 22-29).
Therefore, in view of Pinnerup’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have separately attached controllable means for independent fluid control to each section of Teeter in order to provide individual temperature control of each panel, thereby increasing comfort and efficiency.  
Teeter teaches insulation on the fluid conduit (Figure 4) but fails to specifically teach the fluid conduits are recess in the porous open-celled support material.
However, Haber teaches conduits (18b, 19b) are recessed in a porous support material (“F” which is foam, wherein foam is considered a porous support material) (Figures 1, 3, 4, 7; 
Therefore, in view of Haber’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to recess the fluid conduit of Teeter in the porous open celled support material to provide increased structural reinforcement to the fluid conduit as well as improved soundproofing and fire resistance (Haber Column 3 lines 37-40).

Re Claim 14. Teeter teaches a process for control of indoor temperature in a building with a building envelope for a building wall, floor, or roof of a building (Figures 1-4), the building envelope comprising: 
at least two shells (22, 32) spaced apart from one another which enclose an intermediate space (space between 22 and 32), sealed against an interior and exterior (22 is weatherproof and 32 is fluid tight) of the building (Figures 1-4; Column 2 lines 7-25), 
the intermediate space being is filled up with a porous, open-celled support material (24) which is bound by tension and pressure to the shells, wherein a pore size of the porous, open-celled support material is configured based on utilization and climatic exposure of the building (Figures 1-4; Column 2 lines 22-25 teaches a fiberglass insulation, wherein fiberglass is a porous open celled material.  When the insulation material is compressed into position, it will be bound by tension and pressure to the shells.  The insulation will naturally be selected by the installer based on the intended installation space, which includes utilization and climatic exposure of the building.); and 

wherein the pipe conduits are connected to fluid conduits (44) that are on the porous, open-celled support material (Figures 1-4; The space 44 is a conduit for fluid flow, wherein 44 is on the insulation 24; Column 3 lines 21-35, Column 4 lines 18-54);
wherein the intermediate space is divided into building-envelope sections with which are associated pipe conduits for management of a respective heat transition into or out of each of the building envelope sections (Figure 1 illustrates multiple distinct sections), and 
where the building envelope sections are separated from one another in fluid-tight manner, wherein the controllable pipe conduits are configured for control of heat transport (Figures 1-4; Column 3 lines 21-35, Column 4 lines 18-54), 
wherein the process for control comprises: controlling heat transition through the building envelope and/or controlling heat transport into or out of the building envelope by fluid supply and removal for controlled supply and removal of a fluid into or out of the building envelope (Figures 1-4; Column 3 lines 21-35, Column 4 lines 18-54).
Teeter fails to specifically teach separately attached controllable fluid conduits for section-selective management of a respective heat transition and the separately controllable fluid conduits are configured for section-selective control of heat transport into or out of each of the building envelope sections.  Teeter teaches insulation on the fluid conduit (Figure 4) but fails to specifically teach the fluid conduits are recess in the porous open-celled support material.

Therefore, in view of Pinnerup’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have separately attached controllable means for independent fluid control to each section of Teeter in order to provide individual temperature control of each panel, thereby increasing comfort and efficiency.
Teeter teaches insulation on the fluid conduit (Figure 4) but fails to specifically teach the fluid conduits are recess in the porous open-celled support material.
However, Haber teaches conduits (18b, 19b) are recessed in a porous support material (“F” which is foam, wherein foam is considered a porous support material) (Figures 1, 3, 4, 7; Column 1 lines 60-68; Column 2 lines 45-51; Column 3 lines 24-40; Haber teaches the foam material provides structural reinforcement, increased soundproofing, and increased fire resistance characteristics).
Therefore, in view of Haber’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to recess the fluid conduit of Teeter in the porous open celled support material to provide increased structural reinforcement to the fluid conduit as well as improved soundproofing and fire resistance (Haber Column 3 lines 37-40).

Re Claim 2. Teeter as modified by Pinnerup teach wherein sensor and/or input apparatus for acquisition and/or inputting of section-specific values of a thermal state variable, including at least one of a measured or estimated outdoor temperature, sunlight intensity, a moisture content, or desired indoor temperature in each respective building-envelope section, are associated with separate building envelope sections which are connected on input side with control apparatus of the fluid conduits (Teeter Figures 1-4, Column 3 lines 21-35, Column 4 lines 18-54; Pinnerup Figure 1, Paragraphs 22-29). 
Re Claim 4. Teeter as modified by Pinnerup teach the pipe conduits comprise: liquid pumps and optionally a liquid reservoir for filling of the single intermediate space of the corresponding building-envelope section with a fluid for at least one of increasing, holding or decreasing heat transition or affecting heat transport or the draining thereof (Teeter Figures 1-4, Column 3 lines 21-35, Column 4 lines 18-54; The end of the return line 75 can be considered the liquid reservoir for the pump.  Further, the use of liquid reservoirs in a pumping system is well known and established to ensure adequate liquid flow to the liquid pump.  Additionally, the term “optionally” is interpreted as being an alternative limitation and thus does not constitute a positive limitation that is required of the prior art). 
Re Claim 5. Teeter teaches a conduit system of the fluid conduits in the intermediate space and/or a conduit system of the pipe conduits in at least one of the at least two shells configured to pass fluid for at least one of increasing, holding or decreasing heat transition or affecting heat transport, which is sized to be section- specific and/or includes section-specific valves for flow control of the fluid at least one of increasing, holding or decreasing heat transition or affecting heat transport (Teeter Figures 1-4; Column 3 lines 21-49, Column 4 lines 18-54; Conduits 44, 61, 62 are in the intermediate space). 
Re Claim 6. Teeter as modified by Pinnerup teach different wall or roof sections and/or walls, roofs or floors of spaces with different functions, which are associated with different cardinal directions, constitute building-envelope sections (Figures 1-4 illustrates two different wall directions). 
Re Claim 12. Teeter teaches controllable seals configured for controlled sealing of at least one of: the intermediate space from both the interior and the exterior of the building, or discrete building- envelope sections of the building, wherein: the controllable seals are configured for controlled sealing between separated building envelope sections, and/or for controlled sealing of the separated building envelope sections from both the interior and the exterior of the building (Figures 1-4; The panels are fluid tight, whereby sealing is required in order to accomplish fluid tight at different temperatures). 
Re Claim 13. Teeter teaches the controllable seals are configured to change their volumes and/or their shape under an effect of heat, electromagnetic radiation, or chemicals or mechanical forces in a controlled manner (Figures 1-4; The panels are fluid tight, whereby sealing is required in order to accomplish fluid tight at different temperatures). 
Re Claim 15. Teeter as modified by Pinnerup teach controlling fluid supply and removal in response to acquired and/or input section-specific values of a thermal state variable including at least one of a measured or estimated outdoor temperature, sunlight intensity, a moisture content, or a desired preset indoor temperature in each respective building-envelope section (Teeter Figures 1-4; Column 3 lines 21-35, Column 4 lines 18-54). 
Re Claim 16 & 17. Teeter teaches a building envelope according to claim 1 (Figures 1-4) but fails to specifically teach a structure having a fixed foundation or a structure having a mobile foundation.
.  

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teeter (US3897820, as previously cited) in view of Pinnerup (US2002/0059841, as previously cited) in view of Haber (US4246733) in view of Xenophou (US3968831, as cited in IDS).
Re Claim 3. Teeter teaches the building envelope according to claim 1 (Figures 1-4) but fails to specifically teach the pipe conduits include gas or air pumps for generation of selected negative pressure, positive pressure, or atmospheric pressure in the intermediate space of each respective building envelope sections, and are configured to optionally include a gas or air reservoir (The term “optionally” is interpreted as being an alternative limitation and thus does not constitute a positive limitation that is required of the prior art). 
However, Xenophou teaches the fluid conduits include gas or air pumps (7) for generation of selected negative pressure, positive pressure, or normal pressure in the single intermediate space (between panels 2 and 3) of the respective building envelope section, and are configured to optionally include a gas or air reservoir (Figures 1-2; Column 2 lines 46-63). 
.
	
Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 13-15 of the reply that the drawing objections have been corrected.   This is not persuasive since numerous elements are still not illustrated as outlined above.  Additionally, in an attempt to remedy the drawing objections previously outlined, the applicant has redrawn Figure 4 into another embodiment of the invention as well as introduced numerous new matter into the drawing.  Accordingly, the applicant must remove all new matter from the figures and any claim limitation that depends on said new matter.
Applicant argues on page 17 of the reply that Teeter fails to teach pipe conduits.  Teeter teaches numerous pipe conduits (74, 61, 59;60, 62, 75) for the supply and removal of fluid into and out of the intermediate space (see Figures 1, 2 of Teeter).  Therefore, the applicants’ argument is not found persuasive.
Applicant argues on page 17 of the reply that Teeter fails to teach fluid conduits recessed in the porous open-celled support material.  Teeter teaches a fluid conduit 44 located in the intermediate space and Haber teaches conduits can be surrounded by foam insulation for increased structural reinforcement.  It is noted that in the originally elected Species D of original Figure 4, the only fluid conduit in the intermediate space was a piping conduit 28 to a fluid tight separation wall 27.  Based on this viewpoint, the fluid tight separation wall 27 is considered the 
Applicant argues on page 17 of the reply that “it would have been readily apparent to an ordinarily skilled artisan that the connection of fluid conduits with the insulation material 24 in Teeter should be prevented (as is the case by virtue of the panel 34)”.  This is not found persuasive.  It is widely known in the building industry that insulation can be present in more than one location, wherein additional insulation is well-known to improve the efficiency of a building as well as to provide additional soundproofing qualities (as taught by Haber).  Therefore, one of ordinary skill in the art would be motivated to recess the fluid conduits of Teeter in foam insulation to achieve the previously stated benefits.  Therefore, the applicants’ argument is not persuasive.
Applicant argues on page 18 of the reply that “The Office in fact appears to recognize the existence of a seal / fluid barrier in Teeter, in the rejection of Claim 3, when alleging that it would have been obvious "to use an air system in Teeter in order to prevent water damage to the building if a seal is broken." That is, the Office appears to recognize that Teeter includes a seal / fluid barrier between the fluid cavity 44 (embodied by the panels 32 and 34) and the rest of the building (and hence the insulation material 24), preventing the fluid, supplied and removed from the cavity 44 via the fluid ports 59 and 60, from entering the insulation material 24.”.  The examiner is unclear as to the meaning of this argument.  In order for a fluid to be moved through a system, the fluid would have to be contained in a conduit, vessel, piping, or other structure.  The presence of a barrier for containing the fluid does not eliminate the possibility or need for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/TRAVIS C RUBY/Primary Examiner, Art Unit 3763